DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
2.	The 09/07/2022 response includes: (a) the specification is currently amended; (b) claims 1 and 10 are currently amended; (c) claims 2-9 are original; and (d) the grounds for rejection set forth in the 06/27/2022 office action are traversed.  Claims 1-10 are currently pending and an office action follows:
Response to Arguments
3.	Applicant’s arguments filed 09/07/2022 with respect to the rejection of claims 1-2, 6-7 and 9-10 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-2, 4, 6-7 and 9-10 is made in view of previously cited prior art reference in view of newly-cited China Patent Pub. No. 212845450 U to Cui.  Claims 3, 5 and 8 would be allowed if re-written in independent format as explained below. 
	As to the abstract, while applicant removed “are provided”, the new phrase “are disclosed” is also an implied phrase and therefore should be removed.  MPEP Section 608.  Also, the abstract still contains “[d]riving circuit of a display and an operation method of a timing controller”, which repeats information in the title and therefore needs to be removed.  MPEP Section 608.    
Specification Objection
4.	The abstract needs to be amended to: (i) remove the phrases “are disclosed” so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”); and (ii) remove “[d]riving circuit of a display and an operation method of a timing controller” to not repeat information provided by the title (see MPEP Section 608, especially – “The language…should not repeat information given in the title”).
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Korea Patent Pub. No. 19990086521A to Park in view of China Patent No. 2015/56192U to Sun in view of U.S. Patent Pub. No. 2016/0299585 A1 to Lee et al. (“Lee”) in view of China Patent Pub. No. 212845450 U to Cui.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As to claim 1, Park discloses a driving circuit of a display(530)(FIG. 5A: 520, 526, 550, 555; p 11, ¶¶4-5; p 12, ¶2), comprising: a timing controller(550, 555)(FIG. 5A: XTAL_IN; p 11, ¶¶6, 8; p 15, ¶1), coupled to a pin(Pen_off)(FIG. 5A; p 10, ¶5) of a touch driver(526)(FIG. 5A; p 10, ¶4), configured to receive an instruction signal via the pin(Pen_off)(FIG. 5A; p 12, ¶¶2-3) of the touch driver(526)(FIG. 5A; p 10, ¶4),
wherein the timing controller(550, 555)(FIG. 5A: XTAL_IN; p 11, ¶¶6, 8; p 15, ¶1) starts a detection period according to an instruction signal (FIG. 5A: Pen_off; p 12, ¶¶2-3), and the timing controller(550, 555)(FIG. 5A: XTAL_IN; p 11, ¶¶6, 8; p 15, ¶1) determines a current operating status(touch panel receiving an input or not)(FIG. 5A: Pen_off; p 12, ¶¶2-3) of the touch driver(526)(FIG. 5A; p 10, ¶4) according to the instruction signal during the detection period (FIG. 5A: Pen_off; p 12, ¶¶2-3).
Park does not expressly disclose a general purpose input/output pin of a touch driver; wherein the timing controller starts a detection period according to a main falling edge of the instruction signal, the timing controller detects a number of sub-falling edges of the instruction signal, and the timing controller determines the current operating status of the touch driver according to the number of sub-falling edges of the instruction signal.
Sun discloses a general purpose input/output pin (p 3, ¶3 that begins – “With
reference to figure 2”) of a touch driver (p 3, ¶3 that begins – “With
reference to figure 2”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Park with Sun to provide a driving circuit of a display that is able to be changed/updated, given that a GPIO port is controlled by software that can be readily updated.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Lee discloses the controller(290)(FIG. 5: 200; ¶0087) detects a frequency of the instruction signal (FIGs. 1, 5: 100, 270, 290; ¶¶0058, 0084, especially – “The touch sensor 270 may sense a touch signal output by the digital pen 100”; 0093, especially – “the controller 290 may acquire state information of the digital pen 100 by analyzing the frequency of the touch signal”); and the controller(290)(FIG. 5: 200; ¶0087) determines the current operating status of the touch driver(270)(FIG. 5: 290; ¶¶0058, 0084, especially – “The touch sensor 270 may sense a touch signal output by the digital pen 100”; 0093, especially – “the controller 290 may acquire state information of the digital pen 100 by analyzing the frequency of the touch signal”) according to the frequency of the instruction signal (FIGs. 1, 5: 100, 270, 290; ¶¶0058, 0084, especially – “The touch sensor 270 may sense a touch signal output by the digital pen 100”; 0093, especially – “the controller 290 may acquire state information of the digital pen 100 by analyzing the frequency of the touch signal”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Park and Sun with Lee to provide a driving circuit of a display that is able to provide a greater number of types of inputs by a pen/stylus (see e.g., ¶¶0061, 0065).
Cui discloses wherein the timing controller(4)(FIG. 1; p 5, especially – MCU module 4…the MCU module includes a counter for recording time”) starts a detection period according to a main falling edge of the signal (p 5, especially – “the MCU module starts an internal counter to start counting after the rising edge signal, the MCU module stops counting after capturing n rising edge signals…frequency F is Hz, and F is 1/T…the voltage real-time frequency F may be calculated by reading the falling edge signal”), the timing controller(4)(FIG. 1; p 5, especially – MCU module 4…the MCU module includes a counter for recording time”) detects a number of sub-falling edges of the signal (p 5, especially – “the MCU module starts an internal counter to start counting after the rising edge signal, the MCU module stops counting after capturing n rising edge signals…frequency F is Hz, and F is 1/T…the voltage real-time frequency F may be calculated by reading the falling edge signal”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Park, Sun and Lee with Cui to provide a driving circuit of a display that conserves power (i.e., by only counting the frequency signals when there are signals to be counted).
Park, Sun, Lee and Cui teach wherein the timing controller starts a detection period according to a main falling edge of the instruction signal (Park: FIG. 5A: 550, 555, Pen_off, XTAL_IN; p 11, ¶¶6, 8; p 12, ¶¶2-3; p 15, ¶1; Lee: FIG. 1: 100; ¶¶0058, 0084, 0093; Cui: p 5, especially – “the MCU module starts an internal counter to start counting after the rising edge signal, the MCU module stops counting after capturing n rising edge signals…frequency F is Hz, and F is 1/T…the voltage real-time frequency F may be calculated by reading the falling edge signal”), the timing controller detects a number of sub-falling edges of the instruction signal (Park: FIG. 5A: 550, 555, Pen_off, XTAL_IN; p 11, ¶¶6, 8; p 12, ¶¶2-3; p 15, ¶1; Lee: FIG. 1: 100; ¶¶0058, 0084, 0093; Cui: p 5, especially – “the MCU module starts an internal counter to start counting after the rising edge signal, the MCU module stops counting after capturing n rising edge signals…frequency F is Hz, and F is 1/T…the voltage real-time frequency F may be calculated by reading the falling edge signal”), and the timing controller determines the current operating status of the touch driver according to the number of sub-falling edges of the instruction signal (Park: FIG. 5A: 550, 555, 556, Pen_off, XTAL_IN; p 10, ¶4; p 11, ¶¶6, 8; p 12, ¶¶2-3; p 15, ¶1; Lee: FIG. 1: 100; ¶¶0058, 0084, 0093; Cui: p 5, especially – “the MCU module starts an internal counter to start counting after the rising edge signal, the MCU module stops counting after capturing n rising edge signals…frequency F is Hz, and F is 1/T…the voltage real-time frequency F may be calculated by reading the falling edge signal”).

As to claim 2, Park, Sun, Lee and Cui teach the driving circuit of a display according to claim 1, as applied above.
Park, Sun, Lee and Cui further teach wherein the timing controller comprises: a counter, configured to start a counting period when the timing controller detects the main falling edge of the instruction signal (Park: FIG. 5A: 550, 555, XTAL_IN; p 11, ¶¶6, 8; p 15, ¶1; Lee: FIG. 1: 100; ¶¶0058, 0084, 0093; Cui: FIG. 1: 4; p 5, especially – MCU module 4…the MCU module includes a counter for recording time…the MCU module starts an internal counter to start counting after the rising edge signal, the MCU module stops counting after capturing n rising edge signals…frequency F is Hz, and F is 1/T…the voltage real-time frequency F may be calculated by reading the falling edge signal”), wherein the detection period is synchronized with the counting period (Cui: p 5, especially – “the MCU module starts an internal counter to start counting after the rising edge signal, the MCU module stops counting after capturing n rising edge signals”).
The motivation to combine the additional teachings of Lee and Cui is for the same reasonings set forth above for claim 1.

As to claim 4, Park, Sun, Lee and Cui teach the driving circuit of a display according to claim 1, as applied above.
Park, Sun, Lee and Cui further teach wherein the timing controller determines that the current operating status of the touch driver is a pen hovering status according to the number of sub-falling edges of the instruction signal during the detection period being a first number (Park: FIG. 5A: 550, 555, XTAL_IN; p 11, ¶¶6, 8; p 15, ¶1; Lee: FIG. 1: 100; ¶¶0058, 0065, especially – “an EMI touch signal based on usage mode information of the digital pen 100 (e.g.,..’hover’”, 0084, 0093; Cui: FIG. 1: 4; p 5, especially – MCU module 4…the MCU module includes a counter for recording time…the MCU module starts an internal counter to start counting after the rising edge signal, the MCU module stops counting after capturing n rising edge signals…frequency F is Hz, and F is 1/T…the voltage real-time frequency F may be calculated by reading the falling edge signal”).
The motivation to combine the additional teachings of Lee and Cui is for the same reasonings set forth above for claim 1.

As to claim 6, Park, Sun, Lee and Cui teach the driving circuit of a display according to claim 1, as applied above.
Park, Sun, Lee and Cui further teach wherein the detection period corresponds to a period between the main falling edge and a main rising edge after the main falling edge of the instruction signal (Park: FIG. 5A: Pen_off; p 12, ¶¶2-3; Lee: FIG. 1: 100; ¶¶0058, 0084, 0093; Cui: FIG. 1: 4; p 5, especially – MCU module 4…the MCU module includes a counter for recording time…the MCU module starts an internal counter to start counting after the rising edge signal, the MCU module stops counting after capturing n rising edge signals…frequency F is Hz, and F is 1/T…the voltage real-time frequency F may be calculated by reading the falling edge signal”).
The motivation to combine the additional teachings of Lee and Cui is for the same reasonings set forth above for claim 1.

As to claim 10, Park discloses an operation method of a timing controller(550, 555)(FIG. 5A: XTAL_IN; p 11, ¶¶6, 8; p 15, ¶1), comprising: receiving an instruction signal via a pin(Pen_off)(FIG. 5A; p 12, ¶¶2-3) of a touch driver(526)(FIG. 5A; p 10, ¶4); starting a detection period according to the instruction signal (FIG. 5A: Pen_off; p 12, ¶¶2-3 – when the output of Pen_off is a value other than 1 then X/Y coordinate data is read from the data bus and step 506 is repeated, which begins a detection period to again detect whether Pen_off is 1 or a value other than 1.); and determining a current operating status touch panel receiving an input or not)(FIG. 5A: Pen_off; p 12, ¶¶2-3 – if the output of Pen_off is a value other than 1 then X/Y coordinate data is read from the data bus and step 506 is repeated, which begins a detection period to again detect whether Pen_off is 1 or a value other than 1.  This process is repeated.) of the touch driver(526)(FIG. 5A; p 10, ¶4) according to the instruction signal during the detection period (FIG. 5A: Pen_off; p 12, ¶¶2-3 – if the output of Pen_off is a value other than 1 then X/Y coordinate data is read from the data bus and step 506 is repeated, which begins a detection period to again detect whether Pen_off is 1 or a value other than 1.  This process is repeated.).
Shin does not expressly disclose a general purpose input/output pin of a touch driver; starting a detection period according to a main failing edge of the instruction signal; detecting a number of sub-falling edges of the instruction signal; and determining a current operating status of the touch driver according to the number of sub-falling edges of the instruction signal during the detection period.
Sun discloses a general purpose input/output pin (p 3, ¶3 that begins – “With
reference to figure 2”) of a touch driver (p 3, ¶3 that begins – “With
reference to figure 2”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Shin with Sun to provide an operation method of a timing controller that is able to be changed/updated, given that a GPIO port is controlled by software that can be readily updated.
Lee discloses and determining a current operating status of the touch driver(270)(FIG. 5: 290; ¶¶0058, 0084, especially – “The touch sensor 270 may sense a touch signal output by the digital pen 100”; 0093, especially – “the controller 290 may acquire state information of the digital pen 100 by analyzing the frequency of the touch signal”) according to the frequency of the instruction signal (FIGs. 1, 5: 100, 270, 290; ¶¶0058, 0084, especially – “The touch sensor 270 may sense a touch signal output by the digital pen 100”; 0093, especially – “the controller 290 may acquire state information of the digital pen 100 by analyzing the frequency of the touch signal”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Park and Sun with Lee to provide an operation method of a timing controller that is able to provide a greater number of types of inputs by a pen/stylus (see e.g., ¶¶0061, 0065).
Cui discloses starting a detection period according to a main failing edge of the signal (p 5, especially – “the MCU module starts an internal counter to start counting after the rising edge signal, the MCU module stops counting after capturing n rising edge signals…frequency F is Hz, and F is 1/T…the voltage real-time frequency F may be calculated by reading the falling edge signal”); detecting a number of sub-falling edges of the signal (p 5, especially – “the MCU module starts an internal counter to start counting after the rising edge signal, the MCU module stops counting after capturing n rising edge signals…frequency F is Hz, and F is 1/T…the voltage real-time frequency F may be calculated by reading the falling edge signal”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Park, Sun and Lee with Cui to provide an operation method of a timing controller that conserves power (i.e., by only counting the frequency signals when there are signals to be counted).
Park, Sun, Lee and Cui teach starting a detection period according to a main failing edge of the instruction signal (Park: FIG. 5A: 550, 555, Pen_off, XTAL_IN; p 11, ¶¶6, 8; p 12, ¶¶2-3; p 15, ¶1; Lee: FIG. 1: 100; ¶¶0058, 0084, 0093; Cui: p 5, especially – “the MCU module starts an internal counter to start counting after the rising edge signal, the MCU module stops counting after capturing n rising edge signals…frequency F is Hz, and F is 1/T…the voltage real-time frequency F may be calculated by reading the falling edge signal”); detecting a number of sub-falling edges of the instruction signal (Park: FIG. 5A: 550, 555, Pen_off, XTAL_IN; p 11, ¶¶6, 8; p 12, ¶¶2-3; p 15, ¶1; Lee: FIG. 1: 100; ¶¶0058, 0084, 0093; Cui: p 5, especially – “the MCU module starts an internal counter to start counting after the rising edge signal, the MCU module stops counting after capturing n rising edge signals…frequency F is Hz, and F is 1/T…the voltage real-time frequency F may be calculated by reading the falling edge signal”); and determining a current operating status of the touch driver according to the number of sub-falling edges of the instruction signal during the detection period (Park: FIG. 5A: 550, 555, 556, Pen_off, XTAL_IN; p 10, ¶4; p 11, ¶¶6, 8; p 12, ¶¶2-3; p 15, ¶1; Lee: FIG. 1: 100; ¶¶0058, 0084, 0093; Cui: p 5, especially – “the MCU module starts an internal counter to start counting after the rising edge signal, the MCU module stops counting after capturing n rising edge signals…frequency F is Hz, and F is 1/T…the voltage real-time frequency F may be calculated by reading the falling edge signal”).
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Korea Patent Pub. No. 19990086521A to Park in view of China Patent No. 2015/56192U to Sun in view of U.S. Patent Pub. No. 2016/0299585 A1 to Lee et al. (“Lee”) in view of China Patent Pub. No. 212845450 U to Cui as applied to claim 1, in view of China Patent Pub. No. 104598078 A to Gong.
As to claim 7, Park, Sun, Lee and Cui teach the driving circuit of a display according to claim 1, as applied above.
Park, Sun, Lee and Cui further teach the current operating status of the touch driver during the detection period (Park: FIG. 5A: 550, 555, 556, Pen_off, XTAL_IN; p 10, ¶4; p 11, ¶¶6, 8; p 12, ¶¶2-3; p 15, ¶1; Lee: FIG. 1: 100; ¶¶0058, 0084, 0093; Cui: p 5, especially – “the MCU module starts an internal counter to start counting after the rising edge signal, the MCU module stops counting after capturing n rising edge signals…frequency F is Hz, and F is 1/T…the voltage real-time frequency F may be calculated by reading the falling edge signal”).
The motivation to combine the teachings of Lee and Cui is set forth above for claim 1.
Park, Sun, Lee and Cui do not expressly disclose wherein the timing controller decides whether to switch from a power saving status to a working status according to the current operating status of the touch driver determined during the detection period.
Gong discloses wherein the controller(CPU) decides whether to switch from a power saving status to a working status according to the current operating status of the touch driver(touch controller) determined during the detection period (p 5, ¶4; p 6, ¶1; p 7, ¶1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Park, Sun, Lee and Cui with Gong to provide a driving circuit of a display that saves power
Park, Sun, Lee, Cui and Gong teach wherein the timing controller decides whether to switch from a power saving status to a working status according to the current operating status of the touch driver determined during the detection period (Park: FIG. 5A: 550, 555, 556, Pen_off, XTAL_IN; p 10, ¶4; p 11, ¶¶6, 8; p 12, ¶¶2-3; p 15, ¶1; Lee: FIG. 1: 100; ¶¶0058, 0084, 0093; Cui: p 5, especially – “the MCU module starts an internal counter to start counting after the rising edge signal, the MCU module stops counting after capturing n rising edge signals…frequency F is Hz, and F is 1/T…the voltage real-time frequency F may be calculated by reading the falling edge signal”; Gong: p 5, ¶4; p 6, ¶1; p 7, ¶1).
8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Korea Patent Pub. No. 19990086521A to Park in view of China Patent No. 2015/56192U to Sun in view of U.S. Patent Pub. No. 2016/0299585 A1 to Lee et al. (“Lee”) in view of China Patent Pub. No. 212845450 U to Cui as applied to claim 1, in view of International Patent Pub. No. WO2021/056364 A1 to Li et al. (“Li”).
As to claim 9, Park, Sun, Lee and Cui teach the driving circuit of a display according to claim 1, as applied above.
Park, Sun, Lee and Cui do not expressly disclose wherein the general purpose input/output pin is an interrupt pin.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Li discloses wherein the general purpose input/output signal is an interrupt signal (FIG. 3: 310; ¶¶0058, 0073).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Park, Sun, Lee and Cui with Li to provide a driving circuit of a display that saves power and responds faster to inputs from the touch driver.
Park, Sun, Lee and Cui and Li teach wherein the general purpose 
input/output pin is an interrupt pin (Park: FIG. 5A: Pen_off; p 12, ¶¶2-3; Sun: p 3, ¶3 that begins – “With reference to figure 2”; FIG. 3: 310; ¶¶0058, 0073; Li: FIG. 3: 310; ¶¶0058, 0073).
	The motivation to combine Sun is set forth above for claim 1.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
Allowable Subject Matter
9.	Claims 3, 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
10.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image5.png
    3088
    3850
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    3539
    5285
    media_image6.png
    Greyscale

Dependent claim 3 identifies the distinct features: “wherein the timing controller(FIG. 3: 310) determines that the current operating status of the touch driver(FIG. 1: 320) is a pen writing status according to the number of sub-falling edges(FIG. 4: DS1_F to DS1_R) of the instruction signal during the detection period being 0(FIG. 4: DS1_F to DS1_R)”, with all other limitations as claimed.
	The closest prior art, Korea Patent Pub. No. 19990086521A to Park, China Patent No. 2015/56192U to Sun, U.S. Patent Pub. No. 2016/0299585 A1 to Lee et al. (“Lee”) and China Patent Pub. No. 212845450 U to Cui, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As to claim 3, Park, Sun, Lee and Cui teach claim 1 as applied above, but do not teach the above underlined claim limitations.

Dependent claim 5 identifies the distinct features: “wherein the timing controller(FIG. 3: 310) determines that the current operating status of the touch driver(FIG. 1: 320) is a finger touch status according to the number of sub-falling edges(FIG. 4: F3_1 to F3_4) of the instruction signal during the detection period being a second number(FIG. 4: F3_1 to F3_4)”, with all other limitations as claimed.
	The closest prior art, Korea Patent Pub. No. 19990086521A to Park, China Patent No. 2015/56192U to Sun, U.S. Patent Pub. No. 2016/0299585 A1 to Lee et al. (“Lee”) and China Patent Pub. No. 212845450 U to Cui, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As to claim 5, Park, Sun, Lee and Cui teach claim 1 as applied above, but do not teach the above underlined claim limitations.

Dependent claim 8 identifies the distinct features: “wherein the timing controller(FIG. 3: 310) comprises: a decoder(FIG. 3: 312), configured to decode a digital signal generated by the timing controller(FIG. 3: 310) according to the number of sub-falling edges(FIG. 3: F2_1, F2_2) to allow the timing controller(FIG. 3: 310) to determine the current operating status of the touch driver(FIG. 1: 320) according to a decoded signal output by the decoder(FIG. 3: 312)”, with all other limitations as claimed.
	The closest prior art, Korea Patent Pub. No. 19990086521A to Park, China Patent No. 2015/56192U to Sun, U.S. Patent Pub. No. 2016/0299585 A1 to Lee et al. (“Lee”) and China Patent Pub. No. 212845450 U to Cui, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As to claim 8, Park, Sun, Lee and Cui teach claim 1 as applied above, but do not teach the above underlined claim limitations.
Other Relevant Prior Art
11.	Other relevant prior art includes:
Taiwan Patent Pub. No. 201710847 A to Shih discloses a touch sensing circuit that determines a count value of a touch input in a sensing area.  If the touch input has a count value below a threshold value and the touch input enters another sensing area then it is defined as a sliding event, and if the touch input has a count value above a threshold value and does not enter another sensing area then it is defined as a click touch event (p 4, ¶1).
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692